DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's amendment filed on 01-19-2021 has been entered.
Claims 1-11, 13, 14, and 16-22 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Neilson on 03-10-2021.
The application has been amended as follows: 

In the claims:
Claim 1, line 11, before “.” insert --, wherein a raised portion on the first leaf is located to fit in the channel when the cap is secured to the first leaf--;

Claim 17, lines 2-3, delete in their entirety;

Claim 17, line 5, change “a” to --the--;

Claim 18, lines 4-5, delete “, wherein the attaching hole is elongated in a radial direction with respect to the axis”;

Claim 18, line 6, before “.” insert --in a channel defined by the cap, wherein a raised portion of the hinge is located to fit in the channel--; and

Claim 21, line 15, change “the fastener hole has an elongated opening extending away from” to  --a raised portion on the first leaf is located to fit in--; and

Claim 21, line 16, after “channel” insert --when the cap is secured to the first leaf--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 5, 18, and 21, the prior art of record fails to disclose or suggest the hinge (or method) as claimed in detail, specifically wherein a raised portion on the first leaf (hinge) is located to fit in the channel when the cap is secured to the first leaf (hinge).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677